Citation Nr: 0703576	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral ear 
condition.

3.  Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from April 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
December 2004.  A statement of the case was issued in 
February 2005, and a substantive appeal was received in April 
2005.  

The veteran claimed in a January 2005 statement entitlement 
to service connection for congestion.  This matter is hereby 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.

2.  A bilateral ear condition was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a bilateral ear condition otherwise related to such 
service.

3.  A seizure disorder was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is seizure disorder otherwise related to such service.






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may service incurrence of sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  A bilateral ear condition was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A seizure disorder was not incurred in or aggravated by 
service, nor may service incurrence of a seizure disorder be 
presumed.   38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The July 2004 and May 2005 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the July 2004 and May 2005 VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  He was advised to 
submit information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  

Further, the July 2004 letter was sent to the appellant prior 
to the September 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with July 2004 and May 2005 VCAA letters with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his disability claims or 
the effective date of the disabilities.  To the extent that 
such notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service,   VA, and private have been obtained.  
Also, the veteran was afforded a VA audiological examination 
in September 2004 and no further VA examination is necessary.  
The Board further notes that although the veteran was not 
provided a VA examination for seizure disorder and head 
injury, the evidence of record does not contain competent 
evidence that the veteran suffered injuries in service, or 
that the claimed disabilities may be associated with any in-
service event; thus, a medical examination is not necessary 
to decide the remainder of the claims.  Therefore, the Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claims.


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss (organic disease of the nervous 
system), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Analysis

Bilateral Hearing Loss

The veteran is claiming service connection for bilateral 
hearing loss.  For the purpose of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . .  For example, 
if the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service connection is not warranted.  The veteran's service 
medical records do not show a diagnosis for bilateral hearing 
loss.  The veteran's April 1968 service enlistment 
examination and his May 1969 service examination prior to 
discharge showed that the veteran's ears were clinically 
evaluated as normal and that the auditory thresholds in any 
of the recognized regulatory frequencies were less than 40 
decibels.   In his contemporaneous medical history for both 
examinations, the veteran did not indicate whether or not he 
experienced any hearing loss.      

The Board also finds that there is no competent evidence of 
record demonstrating that the veteran manifested hearing loss 
to a compensable degree within one year of discharge from 
service which would allow for a grant of service connection 
on a presumptive basis.  When the veteran was afforded a 
March 1970 VA examination, it was noted that there were no 
abnormalities with the veteran's ears and no hearing loss.    

There is no medical documentation of the presence of hearing 
loss for many years after the veteran's discharge.  Post 
service treatment record concerning the veteran's hearing 
show that in December 1997, the veteran had some chronic 
auditory difficulty due to a very loud workplace environment, 
which had a great deal of machinery noise.  His ears were 
noted as unremarkable.  The veteran's ears were again 
evaluated in October 2000 and were noted as unremarkable.     



The veteran was afforded a September 2004 VA audiological 
examination. On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
35
45
55
LEFT
10
30
50
60

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.  The examiner diagnosed the veteran as 
having moderate sensorineural hearing loss, in the right ear; 
and moderately severe sensorineural hearing loss, in the left 
ear.  

The veteran reported noise exposure in the military as a 
vehicle mechanic.  He further reported being hit by a large 
rock in the right ear, which cut that ear.  Occupational 
noise exposure reportedly included working around machinery.  
The veteran denied any recreational noise exposure. 

After reviewing the veteran's claims file, the audiologist 
rendered a medical opinion in conjunction with the September 
2004 VA audiological examination.  The audiologist stated 
that testing completed at the time of entrance into and exit 
from the military revealed hearing within normal limits, and 
concluded that the current hearing loss is not caused by or a 
result of service.

The Board acknowledges the veteran's and his representative's 
concern that the medical records reportedly showing stitching 
of the veteran's right ear in 
Ft. Huachuca, Arizona around August or September of 1968 
cannot be located.  The veteran maintains that he was hit by 
a large rock in that ear.  The Board notes, however, even 
when the veteran mentioned the incident to the audiologist in 
the September 2004 VA audiological examination, the 
audiologist still concluded that the veteran's current 
hearing loss is not service connected.     

Based on the medical evidence of record, service connection 
is not warranted.  There is no evidence of hearing loss in 
service, or within one year after service.  The first medical 
evidence of bilateral hearing loss was a September 2004 VA 
audiological examination, which was 35 years after service.  

The Board acknowledges the veteran's assertions that the 
currently diagnosed hearing loss was caused by the rock 
incident that reportedly occurred in service.  Service 
medical records are silent, however, for any complaints or 
treatments for any head injuries in service.  Further, in his 
exit examination, the veteran's head was clinically evaluated 
as normal; and in his medical history, the veteran did not 
indicate any head injuries.  The Board further notes that 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  
  
Thus, a preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the doubt doctrine does not apply.   
See 38 U.S.C.A. § 5107(b).


Bilateral Ear Condition

The veteran is also claiming service connection for bilateral 
ear condition.    The veteran's service medical records do 
not show a diagnosis for any ear condition.  The veteran's 
April 1968 service enlistment examination and his May 1969 
service examination prior to discharge showed that the 
veteran's ears were clinically evaluated as normal.   In his 
contemporaneous medical history for both examinations, the 
veteran did not indicate whether or not he had any ear 
conditions.      
    
Post service treatment records concerning the veteran's ears 
show that there were no abnormalities noted on a March 1970 
VA examination.  Further, in December 1997, the veteran's 
ears were noted as unremarkable.  The veteran's ears were 
again evaluated in October 2000 and were noted as 
unremarkable.  The veteran was afforded a September 2004 VA 
audiological examination.  Other than hearing loss, no other 
ear conditions were reported.  

Overall, the veteran does not have a current disability.  The 
Board notes that service connection cannot be established 
without a diagnosed disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board acknowledges the veteran's assertions that a 
bilateral ear condition was caused by the rock incident that 
reportedly occurred in service.  In his July 2004 claim and 
substantive appeal received in April 2005, the veteran 
maintained that his right ear condition was due to the trauma 
from the rock injury that allegedly hit him in service.  The 
Board notes that service medical records are silent, however, 
for any complaints or treatments for any head injuries in 
service.  Further, in his exit examination, the veteran's 
head was clinically evaluated as normal; and in his medical 
history, the veteran did not indicate any head injuries.  The 
Board again notes that although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


Seizure Disorder

The veteran is claiming service connection for seizure 
disorder.  The veteran's service medical records do not show 
any treatment for seizures.  The veteran's April 1968 service 
enlistment examination and his May 1969 service examination 
prior to discharge showed that the veteran's neurological 
system was normal and did not indicate any treatment for 
seizures.   In his contemporaneous medical history for both 
examinations, the veteran did not indicate whether or not he 
experienced any seizures.  

The veteran was afforded a VA examination in March 1970.  The 
examiner noted that there were no abnormalities with the 
veteran's neurological system.

Post service medical records show the veteran reporting a 
medical history of a blood clot in the left side of his brain 
followed by seizures in 1975, 6 years after his separation 
from service.  The veteran was treated with medication, and 
the most current private medical record, which is July 2004, 
shows that the last seizure was in 1990.  The veteran also 
stated in his substantive appeal received in April 2005 that 
he had not had any full seizures in the past years and 
attributed it to his current medication.  It is significant 
that the private medical records submitted by the veteran 
give no indication of a relationship between the claimed 
seizure disorder and the veteran being struck in the ear by a 
rock while on active duty.

As noted above, service medical records are negative for any 
complaints or treatments for any head injuries in service.  
In his May 1969 exit examination, the veteran's head was 
clinically evaluated as normal; and in his medical history, 
the veteran did not indicate any head injuries upon 
discharge.  Also, post medical records are silent for any 
complaints or treatments for any head injuries within 1 year 
after discharge from service.  

The Board further notes, as it had previously, that although 
lay persons are competent to provide evidence regarding 
injury and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  
    
After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral ear condition 
is denied.

Entitlement to service connection for seizure disorder is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


